Citation Nr: 1021829	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to 
February 1990.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD); entitlement to service 
connection for neuropathy of bilateral upper extremity and 
bilateral lower extremity, to include as secondary to PTSD; 
entitlement to service connection for chronic obstructive 
pulmonary disease; and entitlement to service connection for 
a kidney disorder have been raised by the record, but have 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to an initial evaluation 
in excess of 50 percent for her service-connected major 
depressive disorder.  Based upon its review of the Veteran's 
claims file, the Board finds there is a further duty to 
assist the Veteran with her claim therein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

An August 2007 deferred rating decision by the RO reflects 
that the Veteran previously indicated that her claim for 
social security disability benefits was denied.  However, 
there is no indication in the record that the RO has 
requested the Veteran's records from the Social Security 
Administration (SSA).  When VA is on notice that there are 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the Veteran's 
claim for SSA benefits.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that she is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated her for her 
major depressive disorder.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the 
RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.

3.  The RO must readjudicate the Veteran's 
claim on appeal, taking into consideration 
any newly acquired evidence associated 
with the claims file.  If the benefit on 
appeal remains denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran, which must address all of the 
evidence of record since that issue was 
last adjudicated by the RO.  After the 
Veteran and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



